Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The IDS filed 06/21/2021 has been considered as noted on the attached PTO-1449.
Claims 1-3 and 5-27 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. [US 2009/0210429 A1], in view of Madril et al. [US 8612706 B1, December 21, 2011].
 
With respect to claim 1, Agrawal teaches a distributed database management system ([0023] a system for asynchronous update of indexes in a distributed database) comprising:
a first computing node [e.g. first database server] having stored thereon 
a log file [e.g. activity cache] and a first index of a plurality of indexes the plurality
of indexes comprising the first index [e.g. first database server index], and one or 
more replicas of the first index [e.g. performing an asynchronous update of the indexes, indexes constructed for the data tables may also be replicated and stored in each cluster], the plurality of indexes comprising entries ([0032] FIG. 3, sending a request to update data in a distributed database and the request may then be sent by the query interface to a database server for processing….A  database server may receive the request to update the data and may update the data in primary data tables in its cluster or may forward the request to update the data to a database server in a cluster where the primary data table resides for the master record. In an embodiment, updates to the primary table at one replica may be published to a messaging system that asynchronously propagates those updates to other replicas of the primary table. In the update to data may be cached in an activity cache for the client. An indication that the update of data was successful may then be sent to the application in response to the request to update the data.
[0023] the primary data tables may include the master records which may be assigned to a particular cluster and replicated data tables may be stored in the remaining clusters. Indexes constructed for the data tables may also be replicated and stored in each cluster);
a second computing node having stored thereon a second index of the plurality of indexes, the second index a replica of the first index
 [e.g. copy of the index may be asynchronously replicated to other copies] ([0036] the index may be treated like a regular primary table for the purposes of replication and consistency, updates to one copy of the index may be asynchronously replicated to other copies by publishing an update stream in the same way that the primary table is replicated. Similarly, the index entries may follow the same sort of mastership protocol as the primary table. Accordingly, updates to the index may be sent through a single master index);
one or more memories having stored thereon computer readable instructions that, upon execution, cause the system at least to:
write, to the log file [e.g. activity cache], an instruction describing
one or more operations [e.g. updates] performed on the first index based on processing a first request to modify the first collection of items 
([0040] the asynchronous index update scheme may include an activity cache for caching the records updated by a user); and 
determining an associated modification of the one or more entries in the first index that refer to items in the first collection of items stored in the partitioned table [e.g. primary table] ([0040] the most recent version may be identifiable by a per-primary-record sequence number that is stored in the primary table, in the activity cache copy of the record, and also in the index entry for the record); and
send the instruction to the second computing node [e.g. forward request to update the data from first database server to the second database server], based at least in part on a record of a last instruction received from the first computing node and processed by the second computing node on the second index [e.g. performing an asynchronous update of the indexes] ([0033] a database server may receive the request to update the data may forward the request to update the data to a database server in a cluster where the primary data table resides for the master record…. updates to the primary table at one replica may be published to a messaging system that asynchronously propagates those updates to other replicas of the primary table… performing an asynchronous update of the indexes), 
wherein the second computing node performs, based on the instruction, a second one or more operations on the second index corresponding to the first 
one or more operations performed on the first index ([0035] for performing an asynchronous update of the indexes, an index maintenance engine may listen to the update stream published for the primary table and generate operations which will bring the index up to date with respect to the primary table based on the received updates. For example, consider an index on employee location. If "Brian" moves from Atlanta to San Jose, the primary table will be updated to change his location. The index 
Agrawal does not expressly teach referring to a first collection of items 
stored in a partitioned table comprising a plurality of table partitions.
Madril teaches referring to a first collection of items stored in a partitioned
table comprising a plurality of table partitions (col. 3, lines 60-col. 4, line 22, FIG. 3B, Write Log (WL) 300B including three identifiers, GSN 312 (i.e., "global sequence number") is an identifier that is unique across sub-sections (e.g., "zones") within a given partition of a memory storage system (e.g., magnetic media 264). GSN 312 may be only unique within the partition in which it resides), LSN 314 (local sequence number), and PSN 316 (i.e., physical sector number) identifiers stored in a WL… the combination of the GSN and LSN can provide for sequential ordering of WL's created within a given partition).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal with partitioned index such that the second index referring to at least a subset of the first collection of Madril. Such modification provide mechanism for reconstructing translation tables (Madril, col. 2, lines 24-26).

With respect to dependent claim 2, Agrawal as modified by Madril further teaches receive, by the first computing node, an acknowledgement from the second computing node, the acknowledgement based at least in part on performing the second operation (Agrawal [0034] once an indication that the update of data was successful may then be sent to the application, an asynchronous update of the indexes may be initiated at step 308 for the updated data).

With respect to dependent claim 3, Agrawal as modified by Madril further teaches store the instruction in a memory of the second computing node; and remove the instruction from the memory when the instruction is performed (Agrawal [0043] records may be removed from the activity cache when they are no longer needed).

With respect to dependent claim 27, Agrawal as modified by Madril further teaches wherein the instruction indicative of the first operation describes an update to the first index to reflect a modification of the first collection of items based on the first request (Agrawal [0035] for performing an asynchronous update of the indexes, an index maintenance engine may listen to the update stream published for the primary table and generate operations which will bring the index up to date with respect to the primary table based on the received updates. For example, consider an index on employee location. If "Brian" moves from Atlanta to San Jose, the primary table will be updated to change his location. The index maintenance engine will listen to this update, and take the following actions: delete the "Atlanta, Brian" entry from the index, and insert the "San Jose, Brian" entry into the index. Because the index maintenance engine may listen to an existing stream of updates between primary table replicas, maintaining the index asynchronously adds no latency to the update of the primary table. However, because of the need to delete the old entry and insert the new entry, the update published from the primary table must include both the old version of the primary record and the new version), and wherein the second operation causes the second index to reflect a corresponding modification to the version of at least a subset of the first collection (Agrawal [0027] each database server 210 may provide services for performing semantic operations on data in the database 220 and may use lower-level file system services in carrying out these semantic operations).
Claims 5, 6, 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable by Agrawal et al. [US 2009/0210429 A1], in view of Madril et al. [US 8612706 B1, December 21, 2011], further in view of Ransil et al. [US 7685109 B1].

With respect to claim 5, Agrawal teaches a computer-implemented method for storing and retrieving data ([0027] a database engine 212 which may be responsible for communicating with a client 202, communicating with the database servers 210 to satisfy client requests, accessing the database 220, and processing database queries), the method comprising:
recording, in a log file [e.g. activity cache] of a first computing node [e.g. first database server], information describing one or more first operations modifying a first index [e.g. first database server index] of a plurality of indexes, the plurality
 of indexes comprising the first index and one or more replicas of the first
 index [e.g. performing an asynchronous update of the indexes] the one or more
 first operations associated with processing a first request to modify the first collection of items ([0032] FIG. 3, sending a request to update data in a distributed database and the request may then be sent by the query interface to a database server for processing….A  database server may receive the request to update the data and may update the data in primary data tables in its cluster or may forward the request to update the data to a database server in a cluster where the primary data table resides for the master record. In an embodiment, updates to the primary table at one replica may be published to a messaging system that asynchronously propagates those updates to other replicas of the primary table. In various embodiments, the update to data may be cached in an activity cache for the client. An indication that the update of data was successful may then be sent to the application in response to the request to update the data.
[0035] for performing an asynchronous update of the indexes, an index maintenance engine may listen to the update stream published for the primary table and generate operations which will bring the index up to date with respect to the primary table based on the received updates);
sending, by the first computing node, the information indicative of the instruction to a second computing node based at least in part on a record of a last instruction performed by the second computing node on a second index of the plurality of indexes the second index a replica of the first index ([0034] once an indication that the update of data was successful may then be sent to the application, an asynchronous update of the indexes may be initiated at step 308 for ,  
wherein the second computing node performs, based on the instruction, a second one or more operations on the second index corresponding to the first 
one or more operations performed on the first index ([0040] the asynchronous index update scheme may include an activity cache for caching the records updated by a user).
Agrawal does not teach: 
referring to a first collection of items stored in a partitioned table 
comprising a plurality of table partitions.
return, based on a quorum determination of the first and second computing nodes, a result of the first request to modify the first collection of items.
Madril teaches referring to a first collection of items stored in a partitioned
table comprising a plurality of table partitions (col. 3, lines 60-col. 4, line 22, FIG. 3B, Write Log (WL) 300B including three identifiers, GSN 312 (i.e., "global sequence number") is an identifier that is unique across sub-sections (e.g., "zones") within a given partition of a memory storage system (e.g., magnetic media 264). GSN 312 may be only unique within the partition in which it resides), LSN 314 (local sequence number), and PSN 316 (i.e., physical sector number) identifiers stored in a WL… the combination of the GSN and LSN can provide for sequential ordering of WL's created within a given partition).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal with partitioned index such that the second index referring to at least a subset of the first collection of Madril. Such modification provide mechanism for reconstructing translation tables (Madril, col. 2, lines 24-26).
Ransil teaches return, based on a quorum determination of the first and second computing nodes [e.g. limited storage of one node or even one data center] (col. 8, lines 23-33, a searchable index (also referred to as a domain, or bucket) created by a subscriber may be initially created as one partition, and that partition (and any subsequently created partitions) may be repartitioned on a storage node, and one of the resulting new partitions may then be cooperatively moved to another storage node within a data center or in another data center, to allow the searchable index to grow beyond the storage limits of one node or even one data center. Partitioning may also be used to improve performance by allowing client storage (write) requests to be distributed among two or more nodes), a result of the first request to modify the first collection of items (col. 24, line 67- col. 25, line 6, when there is an initial update made in a local eID store on a storage node within a data center, the update service of the storage subsystem 206 waits for confirmation that the update has been successfully 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril with return a result to a client application when the computing nodes have acknowledged success of the modification of requested items wherein the computing nodes are quorum members of Ransil. Such modification provide a mechanism through which searchable indexes are ensured to be available and up-to-date with any additions or modifications if a storage node or even an entire data center becomes unavailable for some reason (Ransil, col. 28, lines 40-44).

With respect to dependent claim 6, Agrawal as modified by Madril and Ransil further teaches receiving, by the first computing node, an acknowledgement from the second computing node, the acknowledgement based at least in part on performing the second operation (Agrawal [0034] once an indication that the update of data was successful may then be sent to the application, an asynchronous update of the indexes may be initiated at step 308 for the updated data).

With respect to dependent claim 8, Agrawal as modified by Madril and Ransil further teaches upon receiving the acknowledgement, removing the information indicative of the instruction from a data structure in a memory of the first computing node (Agrawal [0043] records may be removed from the activity cache when they are no longer needed).

With respect to dependent claim 9, Agrawal as modified by Madril and Ransil further teaches locating one or more unacknowledged instructions in the log file (Agrawal [0030] a mastership scheme may allow different guarantees for reading data from a table. An application can accept "read any" which means that any, possibly out-of-date, version of a record is an acceptable result. Thus a nearby but slightly stale replica of the record is acceptable….).

With respect to dependent claim 11, Agrawal as modified by Madril and Ransil further teaches wherein the last instruction performed was performed prior to a system failure (Agrawal [0049] an implementation of a single index maintenance engine is vulnerable to failures, since the system will have to figure out what index maintenance work had not yet been done, choose a new index maintainer, and have that new index maintainer finish the work whenever the index maintainer fails).

With respect to dependent claim 12, Agrawal as modified by Madril and Ransil further teaches further comprising sending, by the second computing node, a request to receive instructions from the first computing node, the request to receive instructions comprising the record of the last instruction performed by the second computing node (Agrawal [0038] the index maintenance engine may listen to a published stream of updates to a primary data table and receive the message to commit an update to data. At step 404, the indexes to be asynchronously updated for the update to the data may be determined. Once the indexes to be asynchronously 

With respect to dependent claim 13, Agrawal as modified by Madril and Ransil further teaches comprising storing the information indicative of the instruction in a memory of the second computing node (Agrawal [0023] a system and method for asynchronous update of indexes in a distributed database. A distributed and replicated index from data in a distributed and replicated data table may be asynchronously updated. In an embodiment, the database servers may be configured into clusters of servers with the data tables and indexes replicated in each cluster. To ensure consistency, the distributed database system may also feature a data mastering scheme. In an embodiment, one copy of the data may be designated as the master, and all updates are applied at the master before being replicated to other copies….).

With respect to dependent claim 14, Agrawal as modified by Madril and Ransil further teaches further comprising removing the information indicative of the instruction from the memory of the second computing node upon performing the instruction (Agrawal [0043] records may be removed from the activity cache when they are no longer needed).

Claims 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Agrawal et al. [US 2009/0210429 A1], in view of Madril et al. [US 8612706 B1], further in view of Zagelow  et al. [US 2010/0082630 A1], further in view of Ransil et al. [US 7685109 B1].

With respect to claim 16, Agrawal teaches a non-transitory computer-readable storage medium having stored thereon instructions that, upon execution by a computing device, cause the computing device at least to:
receive, from a first computing node [e.g. first database server], an instruction describing [e.g. activity cache] a first operation modifying one or more entries in a first index [e.g. first database server index] of a plurality of indexes,
the plurality of indexes comprising the first index and one or more replicas 
of the first index [e.g. performing an asynchronous update of the indexes] ([0032] FIG. 3, sending a request to update data in a distributed database and the request may then be sent by the query interface to a database server for processing….A  database server may receive the request to update the data and may update the data in primary data tables in its cluster or may forward the request to update the data to a database server in a cluster where the primary data table resides for the master record. In an embodiment, updates to the primary table at one replica may be published to a messaging system that asynchronously propagates those updates to other replicas of the primary table. In various embodiments, the update to data may be cached in an activity cache for the client. An indication that the update of data was successful may then be sent to the application in response to the request to update the data.
[0035] for performing an asynchronous update of the indexes, an index maintenance engine may listen to the update stream published for the primary table and generate operations which will bring the index up to date with respect to the primary table based on the received updates);
modify one or more entries in the second index by a second operation processed based at least in part on the instruction, the second operation on the second index corresponding to the first operation on the first index [e.g. performing an asynchronous update of the indexes] ([0033] a database server may receive the request to update the data may forward the request to update the data to a database server in a cluster where the primary data table resides for the master record…. updates to the primary table at one replica may be published to a messaging system that asynchronously propagates those updates to other replicas of the primary table… performing an asynchronous update of the indexes), 
update a record of a last instruction performed on the computing device, the record comprising an indication of the first computing node ([0034] once an indication that the update of data was successful may then be sent to the application, an asynchronous update of the indexes may be initiated at step 308 for the updated data).

Agrawal does not teach: entries referring to a first collection of 
items stored in a partitioned; 
receive the instruction again if the computing device failed to modify a second index of the plurality of indexes, the second index a replica of the first 
index;
return, based on a quorum determination of the first and second computing nodes, a result of the first request to modify the first collection of items.

Madril teaches referring to a first collection of items stored in a partitioned
table comprising a plurality of table partitions (col. 3, lines 60-col. 4, line 22, FIG. 3B, Write Log (WL) 300B including three identifiers, GSN 312 (i.e., "global sequence number") is an identifier that is unique across sub-sections (e.g., "zones") within a given partition of a memory storage system (e.g., magnetic media 264). GSN 312 may be only unique within the partition in which it resides), LSN 314 (local sequence number), and PSN 316 (i.e., physical sector number) identifiers stored in a WL… the combination of the GSN and LSN can provide for sequential ordering of WL's created within a given partition).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal with partitioned index such that the second index referring to at least a subset of the first collection of Madril. Such modification provide mechanism for reconstructing translation tables (Madril, col. 2, lines 24-26).
 
Zagelow teaches receive the instruction again if the computing device failed to modify a second index of the plurality of indexes, the second index a replica
of the first index ([0030] if, for some reason, index update data 226 were not received for a triggered data update 232, another update could be generated from data updates recorded at the staging table 218 to re-send to the index manager 220).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril with resending the instructions if the failure accorded of Zagelow. Such modification ensure the index 222 and the index data stored in the index table 216 correspond with one another (Zagelow [0030]).

Ransil teaches return, based on a quorum determination of the first and second computing nodes [e.g. limited storage of one node or even one data center] (col. 8, lines 23-33, a searchable index (also referred to as a domain, or bucket) created by a subscriber may be initially created as one partition, and that partition (and any subsequently created partitions) may be repartitioned on a storage node, and one of the resulting new partitions may then be cooperatively moved to another storage node within a data center or in another data center, to allow the searchable index to grow beyond the storage limits of one node or even one data center. Partitioning may also be used to improve performance by allowing client storage (write) requests to be distributed among two or more nodes), a result of the first request to modify the first collection of items (col. 24, line 67- col. 25, line 6, when there is an initial update made in a local eID store on a storage node within a data center, the update service of the storage subsystem 206 waits for confirmation that the update has been successfully 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril and Zagelow with return a result to a client application when the computing nodes have acknowledged success of the modification of requested items wherein the computing nodes are quorum members of Ransil. Such modification provide a mechanism through which searchable indexes are ensured to be available and up-to-date with any additions or modifications if a storage node or even an entire data center becomes unavailable for some reason (Ransil, col. 28, lines 40-44).

With respect to dependent claim 20, Agrawal as modified by Madril, Zagelow and Ransil further teaches wherein the record of a last instruction performed comprises information indicating that the first computing node sent the instruction (Agrawal [0027] each database server 210 may provide services for performing semantic operations on data in the database 220 and may use lower-level file system services in carrying out these semantic operations).

With respect to dependent claim 21, Agrawal as modified by Madril, Zagelow and Ransil further teaches wherein a version of at least a subset of the first collection of items comprises replicated data from the first collection of items (Agrawal [0027] each database server 210 may provide services for performing semantic operations on data in the database 220 and may use lower-level file system services in carrying out these semantic operations).

Claims 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, as modified by Madril and Ransil, as applied to claims 5 further in view of Lyle et al. [US 8417679 B1].

With respect to dependent claim 7, Agrawal as modified by Madril and Ransil does not teach wherein the acknowledgement corresponds to an error condition.
Lyle teaches wherein the acknowledgement corresponds to an error condition (col. 9, lines 19-28, Fig. 4, 402 when a process (e.g., running on node 102) receives an indication of changes to be made, performs the changes in the data structure, and returns a status indicating success or failure. The changes may be received from multiple processes and pertain to multiple pieces of data. In order to perform a write operation, the party desiring to make a change acquires a top-level exclusive lock (a lock on the root of the tree). Then, in memory, when iterating down the tree to the point to be changed, each block has a "dirty" bit set, indicating that it or something below it has changed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril and Ransil with an error condition processing of Lyle. Such modification would provide users with a robust computing environment (Lyle, col. 2, line 35).

With respect to dependent claim 10, Agrawal as modified by Madril and Ransil does not teach performing steps comprising one or more of removing the instruction from the log file, marking the instruction as performed, and marking the instruction with an indication of an error condition.
Lyle teaches performing steps comprising one or more of removing the instruction from the log file, marking the instruction as performed, and marking the instruction with an indication of an error condition (col.13, line 61- col. 14, line 13, synchronization points are implemented to facilitate the removal of old journal entries. A synchronization control command only has a single revision number as a parameter. If the vote commits, then the committee members may remove all journal entries earlier than the specified revision number for that specific Paxos instance. For a committee member to accept a journal synchronization request they must have successfully committed all actions up to and including the requested revision number. If the condition fails, then a PAXOS_NOT_READY transient error is returned to the requesting node and the ballot is not accepted. After a synchronization request has been committed all NextBallot and BeginBallot request for previous revisions are sent the permanent error reply PAXOS_NEED_SYNC. The requesting node is responsible for taking the appropriate actions to resynchronize itself with the rest of the committee. Since all commits are distributed by best effort multicast, this typically indicates that the node receiving the error has been off the network for a while).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril and Ransil with an error condition processing of Lyle. Such modification would provide users with a robust computing environment (Lyle, col. 2, line 35).

comprising receiving at the first computing node indicative of a maximum number of instructions to send before receiving an acknowledgement.
Lyle teaches comprising receiving at the first computing node indicative of a maximum number of instructions to send before receiving an acknowledgement (col. 4, lines 52-56, applications can use table store layer 142 to request that a particular table be opened and only the rows of a table that include a particular entry (or having a value greater than a certain number, etc.) to be returned. Table store layer 142 wraps the functionality provided by various data providers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril and Ransil with an error condition processing of Lyle. Such modification would provide users with a robust computing environment (Lyle, col. 2, line 35).

Claims 17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, in view of Madril, in view of Zagelow and Ransil, as applied to claim 16, further in view of Tran et al. [US 2006/0179147 A1].

With respect to dependent claim 17, Agrawal as modified by Madril, Zagelow and Ransil does not teach perform the second operation, wherein performing the operation is based at least in part on a first capacity indication associated with the first computing node and a second capacity indication associated with the second computing node.
perform the second operation, wherein performing the operation is based at least in part on a first capacity indication associated with the first computing node and a second capacity indication associated with the second computing node ([0034] the message packet may include one or more header regions containing control information, and a body or payload region including the actual data to be sent to the client 140. The header regions may include, for example, destination addressing information formatted in accordance with the network protocol in use for the connection, sequence numbers and/or acknowledgement numbers, window sizes, checksum values, header and data lengths, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril, Zagelow and Ransil with maximizing the number of unacknowledged messages of Tran. Such modification would allow the layers of the networking software stack provide different functions in accordance with the specific protocol or protocols being supported at each layer (Tran [0055]).

With respect to dependent claim 18, Agrawal as modified by Madril, Zagelow and Ransil does not teach send to the first computing node an indication of a maximum number of unacknowledged instructions that can be received by a second computing node.
Tran teaches send to the first computing node an indication of a maximum number of unacknowledged instructions that can be received by a second computing node ([0055] at a sender, the transport layer 530 may add a header indicating a maximum number of unacknowledged messages that may be outstanding, a checksum, an "urgent" pointer, various advanced options, etc. The header may be examined and used at a corresponding transport layer 530 at the recipient of the message packet. Various other functions may also be performed at transport layer 530).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril, Zagelow and Ransil with maximizing the number of unacknowledged messages of Tran. Such modification would allow the layers of the networking software stack provide different functions in accordance with the specific protocol or protocols being supported at each layer (Tran [0055]).

With respect to dependent claim 19, Agrawal as modified by Madril, Zagelow, Ransil and Tran further teaches wherein the maximum number is based at least in part on provisioned capacity (Tran [0055] the layers of the networking software stack 525 may provide different functions in accordance with the specific protocol or protocols being supported at each layer. For example, in a networking software stack 525 supporting TCP/IP, the transport layer 530 may implement TCP, and the network/Internet layer 540 may support IP. The transport layer 530 may implement reliable delivery of packets to applications such as server application 115, e.g., using positive acknowledgment with retransmission... the transport layer 530 may add a header containing transport-level control information to a message packet body, .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. [US 2009/0210429 A1], in view of Madril et al. [US 8612706 B1, December 21, 2011].

With respect to claim 22, Agrawal teaches a system for storing and retrieving data, the system comprising:
a first computing node [e.g. first database server] comprising a first memory and a first one or more storage devices, the first one or more storage devices having stored thereon a log file [e.g. activity cache] and a first index of a 
plurality of indexes [e.g. first database server index], the plurality of indexes
comprising the first index and one or more replicas of the first index [e.g. performing an asynchronous update of the indexes] ([0032] FIG. 3, sending a request to update data in a distributed database and the request may then be sent by the query interface to a database server for processing….A  database server may receive the request to update the data and may update the data in primary data tables in its cluster or may forward the request to update the data to a database server in a cluster where the primary data table resides for the master record. In an embodiment, updates to the primary table at one replica may be published to a messaging system that updates to other replicas of the primary table. In various embodiments, the update to data may be cached in an activity cache for the client. An indication that the update of data was successful may then be sent to the application in response to the request to update the data:
a second computing node [e.g. second database server] having stored thereon a second index of the plurality of indexes, the second index a replica
of the first index [e.g. updated indexes 224] ([0026] several networked client computers 202 may be operably coupled to one or more database servers 210 by a network 208… The database engine 212 may include query services 214 for processing received queries including updates of data to activity cache 226 and to the data tables 222 in the database 220, an index maintenance engine 216 for updating indexes 224 to data in the database 220, and a storage manager 218.for reading data from the database 220 and writing data to the database 220);
one or more processors configured to receive a request to change an item in the first collection of items ([0033] a database server may receive the request to update the data may forward the request to update the data to a database server in a cluster where the primary data table resides for the master record…. updates to the primary table at one replica may be published to a messaging system that asynchronously propagates those updates to other replicas of the primary table… performing an asynchronous update of the indexes), 
one or more processors configured to determine that the first index is modified by processing the request, one or more processors configured to determine one or more instructions describing one or more operations modifying the first index ([0035] for performing an asynchronous update of the indexes, an index maintenance engine may listen to the update stream published for the primary table and generate operations which will bring the index up to date with respect to the primary table based on the received updates. For example, consider an index on employee location. If "Brian" moves from Atlanta to San Jose, the primary table will be updated to change his location. The index maintenance engine will listen to this update, and take the following actions: delete the "Atlanta, Brian" entry from the index, and insert the "San Jose, Brian" entry into the index. Because the index maintenance engine may listen to an existing stream of updates between primary table replicas, maintaining the index asynchronously adds no latency to the update of the primary table. However, because of the need to delete the old entry and insert the new entry, the update published from the primary table must include both the old version of the primary record and the new version),
one or more processors configured to update the first index on the first computing node, based at least in part on the one or more determined instructions [e.g. primary table] ([0040] the most recent version may be identifiable by a per-primary-record sequence number that is stored in the primary table, in the activity cache copy of the record, and also in the index entry for the record); and
one or more processors configured to update the second index on the second computing node, based at least in part on the one or more determined 
instructions, wherein the update to the second index corresponds to the update 
performed on the first index ([0035] for performing an asynchronous update of the indexes, an index maintenance engine may listen to the update stream published for the 

Agrawal does not expressly teach referring to a first collection of items 
stored in a partitioned table comprising a plurality of table partitions.
Madril teaches referring to a first collection of items stored in a partitioned
table comprising a plurality of table partitions (col. 3, lines 60-col. 4, line 22, FIG. 3B, Write Log (WL) 300B including three identifiers, GSN 312 (i.e., "global sequence number") is an identifier that is unique across sub-sections (e.g., "zones") within a given partition of a memory storage system (e.g., magnetic media 264). GSN 312 may be only unique within the partition in which it resides), LSN 314 (local sequence number), and PSN 316 (i.e., physical sector number) identifiers stored in a WL… the combination of the GSN and LSN can provide for sequential ordering of WL's created within a given partition).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal with partitioned index such that the second index referring to at least a subset of the first collection of Madril. Such modification provide mechanism for reconstructing translation tables (Madril, col. 2, lines 24-26).

With respect to dependent claim 23, Agrawal as modified by Madril further teaches one or more processors configured to store information indicative of the instruction in the first memory prior to sending the information indicative of the instruction to the second computing node (Agrawal [0030] a mastership scheme may allow different guarantees for reading data from a table. An application can accept "read any" which means that any, possibly out-of-date, version of a record is an acceptable result. Thus a nearby but slightly stale replica of the record is acceptable);
one or more processors configured to store the information indicative of the instruction in the second memory prior to updating the second index on the second computing node (Agrawal [0033] updates to the primary table at one replica may be published to a messaging system that asynchronously propagates those updates to other replicas of the primary table. In various embodiments, the update to data may be cached in an activity cache for the client. At step 306, an indication that the update of data was successful may then be sent to the application in response to the request to update the data); and
one or more processors configured to receive, at the first computing node, an acknowledgement indicative of the second index being updated (Agrawal [0035] for performing an asynchronous update of the indexes, an index maintenance engine may listen to the update stream published for the primary table and generate operations which will bring the index up to date with respect to the primary table based on the received updates. For example, consider an index on employee location. If "Brian" moves from Atlanta to San Jose, the primary table will be updated to change his location. The index maintenance engine will listen to this update, and take the following actions: delete the "Atlanta, Brian" entry from the index, and insert the "San Jose, Brian" entry into the index. Because the index maintenance engine may listen to an existing stream of updates between primary table replicas, maintaining the index .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Madril, as applied to claim 22, further in view of Baby et al. [US 8380702 B2].

With respect to dependent claim 24, Agrawal as modified by Madril further teaches wherein the first index corresponds to a collection of items and the second index (Agrawal [0027] each database server 210 may provide services for performing semantic operations on data in the database 220 and may use lower-level file system services in carrying out these semantic operations).
Agrawal as modified by Madril does not teach a collection of items and the second index corresponds to a version of at least a subset of the collection of items. 
Baby teaches a collection of items corresponds to a version of at least a subset of the collection of items ([0009] a local partitioned index is an index which is partitioned on the same key on which the table is partitioned... XML index is locally partitioned, all rows in the path table of the XML index corresponding to a row in the base table are in the same partition.
[0039] a partitioned table 250a and a corresponding partitioned index 210a).

With respect to dependent claim 25, Agrawal as modified by Madril does not teach wherein the first index corresponds to a first subset of a collection of items and the second index corresponds to a second subset of the collection of items.
Baby teaches wherein the first index corresponds to a first subset of a collection of items and the second index corresponds to a second subset of the collection of items ([0009] a local partitioned index is an index which is partitioned on the same key on which the table is partitioned... XML index is locally partitioned, all rows in the path table of the XML index corresponding to a row in the base table are in the same partition.
[0039] a partitioned table 250a and a corresponding partitioned index 210a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril with partitioned index such that the second index referring to at least a subset of the first collection of Baby. Such modification for breaking up large tables into smaller sub-tables makes the data set more manageable (Baby [0008]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, as modified by Madril, as applied to claim 22, further in view of Lyle et al. [US 8417679 B1].

With respect to dependent claim 26, Agrawal as modified by Madril does not teach one or more processors configured to store the one or more instructions in a log file; and one or more processors configured to perform steps comprising one or more of removing the one or more instructions from the log file, marking the one or more instructions as completed, and marking the one or more instructions as unacknowledged.
Lyle teaches one or more processors configured to store the one or more instructions in a log file; and one or more processors configured to perform steps comprising one or more of removing the one or more instructions from the log file, marking the one or more instructions as completed, and marking the one or more instructions as unacknowledged (col.13, line 61- col. 14, line 13, synchronization points are implemented to facilitate the removal of old journal entries. A synchronization control command only has a single revision number as a parameter. If the vote commits, then the committee members may remove all journal entries earlier than the specified revision number for that specific Paxos instance. For a committee member to accept a journal synchronization request they must have successfully committed all actions up to and including the requested revision number. If the condition fails, then a PAXOS_NOT_READY transient error is returned to the requesting node and the ballot is not accepted. After a synchronization request has been committed all 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Agrawal as modified by Madril with an error condition processing of Lyle. Such modification would provide users with a robust computing environment (Lyle, col. 2, line 35).

Response to Amendment
In response to the 01/04/2021 office action claims 1, 5, 16 and 22 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-3 and 5-27 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 07/06/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153